DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-2, 5-10, 21, 25-26 and 29-36 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 03/25/2022, with respect to the rejection(s) of claims 1-12 and 21-28, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 21, 25-26, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Toussant et al. (Toussant – US 5,918,197) in view of Borke et al. (Borke – US 2012/0112906 A1), Lavi (Lavi – US 2008/0302066 A1), Kennish et al. (Kennish – US 2011/0018718 A1), and SivasankaranNair et al. (SivasankaranNair – US 2017/0053326 A1), Tomoya et al. (Tomoya – JP 2019-116349 A).

As to claim 1, Toussant discloses a smart device that supports a household consumable, the smart device comprising: 
at least one load sensor (Toussant: Abstract, column 4 lines 26-48, and FIG. 1 the weight sensor 30: The examples of the weight sensor 30 include, but are not limited to, piezoelectric and piezoresistive (semiconductor) sensors, strain gauge sensors, capacitance sensors, inductive sensors, reluctance sensors, magnetostrictive sensors, and other weight-measuring devices well known in the art. The preferred weight sensor 30 of the present invention is an electronic load cell. The load cell is generally a device that converts a force applied to it into a proportional electrical signal. This electrical signal can be measured by a recorder, and based on the measurement of the electrical signal the amount of the force applied to the load cell can be determined and recorded) configured to measure a current load of a household consumable being supported by the smart device (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below); and 
a processor (Toussant: FIG. 1-2 the microprocessor 42) configured to compare the current load to a previously measured load to determine whether to increment one of a plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts),
wherein the processor is configured to transmit data located in the plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 62 – column 8 lines 6, FIG. 1-2 the computer 70, and Table 1: The real time clock (not shown) provides the recorder 40 with the information regarding the date and the time of the event, whether it is the weight-changing event or the input event. Each event has a separate event record. Each event record may be uploaded from the recorder 40 through an interface 46 to a computer 70, in order to create a data file. The interface 46 connects the monitor 10 of the present invention to the computer 70. The standard RS-232C serial link has proven to perform satisfactory as the interface 46).

Toussant does not explicitly disclose wherein the plurality of consumption event counters include a usage event counter indicative of the household consumable having been used and a refill event counter indicative of the household consumable having been refilled; 
wherein the processor is configured to increment the usage event counter when the current load is less than the previously measured load; 
wherein the processor is configured to increment the refill event counter when the current load is greater than the previously measured load and a difference between the current load and the previously measured load is greater than a threshold load;  
wherein the processor is configured to periodically transmit data to an auto replenishment system to determine when a user needs delivery of more of the household consumable.

Toussant does not explicitly disclose the processor is configured to periodically transmit data.

However, it has been known in the art of monitoring material usage to implement the processor is configured to periodically transmit data, as suggested by Borke, which discloses the processor is configured to periodically transmit data (Borke: Abstract, [0009]-[0010], and FIG. 1: The system includes a synchronization station that includes a memory; a mechanism to detect a mobile entity ID tag; and logic for receiving data from the mobile entity ID tag, for storing the received data in the memory, and for periodically transmitting contents of the memory to a central computer).
Therefore, in view of teachings by Toussant and Borke, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant to include the processor is configured to periodically transmit data, as suggested by Borke. The motivation for this is to implement a known alternative method for transmitting information to a remote storage location.

The combination of Toussant and Borke does not explicitly disclose wherein the processor is configured to transmit data to an auto replenishment system to determine when a user needs delivery of more of the household consumable.

However, it has been known in the art of product usage management to implement the processor is configured to transmit data to an auto replenishment system to determine when a user needs delivery of more of the household consumable, as suggested by Lavi, which discloses the processor is configured to transmit data to an auto replenishment system to determine when a user needs delivery of more of the household consumable (Lavi: Abstract, [0061], and FIG. 1: The software can also enable operators to handle Inventory Control for the napkins and napkin bands by measuring the average number of rollups per day and keeping an accurate record of the inventory of the napkins and bands as they are being used in the unit. As inventory of any consumable in the process (i.e. utensils, napkins, bands, printer ink, etc.) begins to be reduced to near a threshold value, the software can automatically notify an operator to re-order supplies and they can either re-order the same and usual amount or to choose a different option and the software through the secure system, can send their orders to a vendor automatically for processing).
Therefore, in view of teachings by Toussant, Borke, and Lavi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant and Borke to include the processor is configured to periodically transmit data, as suggested by Lavi. The motivation for this is to refill materials based on an amount of materials needed.

The combination of Toussant, Borke, and Lavi does not explicitly disclose 
wherein the plurality of consumption event counters include a usage event counter indicative of the household consumable having been used and a refill event counter indicative of the household consumable having been refilled; 
wherein the processor is configured to increment the usage event counter when the current load is less than the previously measured load; and
wherein the processor is configured to increment the refill event counter when the current load is greater than the previously measured load and a difference between the current load and the previously measured load is greater than a threshold load.
However, it has been known in the art of tracking material usage to implement wherein the plurality of consumption event counters include a usage event counter indicative of the household consumable having been used and a refill event counter indicative of the household consumable having been refilled; wherein the processor is configured to increment the usage event counter when the current load is less than the previously measured load; wherein the processor is configured to increment the refill event counter when the current load is greater than the previously measured load and a difference between the current load and the previously measured load is greater than a threshold load, as suggested by Kennish, SivasankaranNair, and Tomoya, which discloses wherein the plurality of consumption event counters include a usage event counter indicative of the household consumable having been used (Kennish: [0029], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum allowable number of wipes have been removed and the predetermined period of time as indicated by the timer has not elapsed, the controller 202 may transmit signals to the output device 212 to cause the output device 212 to produce an output indicative of the appropriate usage of the wipes tub 102 by the child) and a refill event counter indicative of the household consumable having been refilled (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14); 
wherein the processor is configured to increment the usage event counter (Kennish: [0029], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum allowable number of wipes have been removed and the predetermined period of time as indicated by the timer has not elapsed, the controller 202 may transmit signals to the output device 212 to cause the output device 212 to produce an output indicative of the appropriate usage of the wipes tub 102 by the child) when the current load is less than the previously measured load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below); 
wherein the processor is configured to increment the refill event counter (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14) when the current load is greater than the previously measured load and a difference between the current load and the previously measured load is greater than a threshold load (Toussant: Abstract, column 1 lines 55- column 2 lines 30, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below and Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).
Therefore, in view of teachings by Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya, it would have been obvious to one of the ordinary skill in the art before eth effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant, Borke, and Kennish to include the plurality of consumption event counters include a usage event counter indicative of the household consumable having been used and a refill event counter indicative of the household consumable having been refilled; wherein the processor is configured to increment the usage event counter when the current load is less than the previously measured load; wherein the processor is configured to increment the refill event counter when the current load is greater than the previously measured load and a difference between the current load and the previously measured load is greater than a threshold load, as suggested by Kennish, SivasankaranNair, and Tomoya. The motivation for this is to implement a plurality known counters for tracking material usage based on current weight information detected by weight sensor.

As to claim 2, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 1 further comprising the smart device of claim 1, wherein the plurality of consumption event counters further comprise a removal event counter indicative of the household consumable having been completely removed (Toussant: Abstract, column 1 lines 55- column 2 lines 30, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below, SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14, and Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 6, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 1 further comprising the smart device of claim 1, wherein the household consumable comprises a paper towel roll (Toussant: Abstract, column 1 lines 55-66, column 3 lines 49-59, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: Typically, the stack 50 of the sheets 51 is contained in a carton container, or box, 55, such as, for example, a box of facial tissues PUFFS.RTM. produced and sold by the present assignee. However, as used herein, the term "stack 50 of sheets 51," or simply "stack 50," designates any plurality of disposable paper or non-paper products, such as a stack of facial tissues, wipes, napkins, paper towels, and the like, whether or not such plurality is packaged in the box 55. For example, paper napkins which are included in the scope of present invention, are typically sold to consumers in a transparent and flexible wrapper).

As to claim 7, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 6 further comprising the smart device of claim 6, wherein when the refill event counter is incremented, the refill event counter (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14) is indicative of a new paper towel roll being supported by the smart device (Toussant: Abstract, column 1 lines 55-66, column 3 lines 49-59, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: Typically, the stack 50 of the sheets 51 is contained in a carton container, or box, 55, such as, for example, a box of facial tissues PUFFS.RTM. produced and sold by the present assignee. However, as used herein, the term "stack 50 of sheets 51," or simply "stack 50," designates any plurality of disposable paper or non-paper products, such as a stack of facial tissues, wipes, napkins, paper towels, and the like, whether or not such plurality is packaged in the box 55. For example, paper napkins which are included in the scope of present invention, are typically sold to consumers in a transparent and flexible wrapper).

As to claim 8, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 6 further comprising the smart device of claim 6, wherein the processor is configured to increment a roll removal event counter (Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum allowable number of wipes have been removed and the predetermined period of time as indicated by the timer has not elapsed, the controller 202 may transmit signals to the output device 212 to cause the output device 212 to produce an output indicative of the appropriate usage of the wipes tub 102 by the child and SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14) when the current load is less than the previously measured load and a difference between the current load and the previously load is greater than a threshold load, wherein the removal event counter is indicative of the paper towel roll having been completely removed (Toussant: Abstract, column 1 lines 55- column 2 lines 30, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below and Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 9, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 6 further comprising the smart device of claim 6, wherein the processor is configured to increment the usage event counter (Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum allowable number of wipes have been removed and the predetermined period of time as indicated by the timer has not elapsed, the controller 202 may transmit signals to the output device 212 to cause the output device 212 to produce an output indicative of the appropriate usage of the wipes tub 102 by the child) when the current load is less than the previously measured load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below) and a difference between the current load and the previously measured load is less than a  threshold load (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)), the usage event counter is indicative of the paper towel roll being used (Toussant: Abstract, column 1 lines 55-66, column 3 lines 49-59, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: Typically, the stack 50 of the sheets 51 is contained in a carton container, or box, 55, such as, for example, a box of facial tissues PUFFS.RTM. produced and sold by the present assignee. However, as used herein, the term "stack 50 of sheets 51," or simply "stack 50," designates any plurality of disposable paper or non-paper products, such as a stack of facial tissues, wipes, napkins, paper towels, and the like, whether or not such plurality is packaged in the box 55. For example, paper napkins which are included in the scope of present invention, are typically sold to consumers in a transparent and flexible wrapper).

As to claim 10, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 1 further comprising the smart device of claim 1, wherein the household consumable comprises liquid soap (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: The monitor 10 of the present invention may be successfully utilized for consumer test purposes with regard to consumable products portions of which are typically removable by a consumer during the use of these products. Such products include, but are not limited to, tooth paste, dish-washing soap, bath soap, detergent, deodorant, coffee, sugar, and other consumer products. The consumption of these products may be determined based on measuring and recording these products' weight decrements during their use and Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: Instead of a lid or a cap, the dispensers 104, 108 may include pumps that are depressed to dispense an amount of the liquid stored therein. With the dispensers 104, 108, the appropriate usage may be dispensing the correct amount within a predetermined period of time, such as fifteen seconds. In one embodiment, the device 200 may include only sensor 206 configured to detected the movement of the pump of the dispenser 104, 108, and to transmit a signal to the controller 202 having a magnitude or value corresponding to the length of travel of the pump during the stroke. Correspondingly, the controller 202 may be configured to convert the signal from the sensor 206 into a volume of liquid dispensed from the pump. The controller 202 may be further configured to initiate a timer upon first receiving a signal from the sensor 206 indicating the first actuation of the pump. As the first and subsequent signals are received from the pump, the controller 202 may store the total amount of liquid dispensed from the dispenser 104, 108).

As to claim 21, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya discloses all the smart device that supports a household consumable limitations as claimed that mirrors the smart device that supports a household consumable limitations in claims 1-2; thus, claim 21 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 7, and the details are as followings:
a smart device that supports a household consumable, the smart device comprising: 
at least one load sensor (Toussant: Abstract, column 4 lines 26-48, and FIG. 1 the weight sensor 30: The examples of the weight sensor 30 include, but are not limited to, piezoelectric and piezoresistive (semiconductor) sensors, strain gauge sensors, capacitance sensors, inductive sensors, reluctance sensors, magnetostrictive sensors, and other weight-measuring devices well known in the art. The preferred weight sensor 30 of the present invention is an electronic load cell. The load cell is generally a device that converts a force applied to it into a proportional electrical signal. This electrical signal can be measured by a recorder, and based on the measurement of the electrical signal the amount of the force applied to the load cell can be determined and recorded) configured to measure a current weight of the household consumable being supported by the smart device (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below); and 
a processor (Toussant: FIG. 1-2 the microprocessor 42) configured to compare the current weight of the household consumable to a previous weight of the household consumable to determine whether to increment one of a plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30 and Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the removal of a wipe. Depending on the sensors 206, 208 actually used in the wipes tub 102, the controller 202 is configured to receive the signals from the sensors 206, 208 and evaluate the signals to determine the appropriateness of the use of the wipes tub 102, an example of which is discussed more fully below),
wherein the plurality of consumption event counters include a first consumption event counter indicative of the household consumable having been used since the last comparison by the processor (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts and Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the removal of a wipe. Depending on the sensors 206, 208 actually used in the wipes tub 102, the controller 202 is configured to receive the signals from the sensors 206, 208 and evaluate the signals to determine the appropriateness of the use of the wipes tub 102, an example of which is discussed more fully below), a second consumption event counter indicative of the household consumable having been completely removed since the last comparison by the processor (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14) and a third consumption event counter indicative of the household consumable having been replenished since the last comparison by the processor (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14)); 
wherein the processor is configured to increment the first consumption event counter when the current weight is less than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts) and when a difference between the current weight and the previous weight is less than a threshold (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)); 
wherein the processor is configured to increment the second consumption event counter (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14) when the current weight is less than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts) and when the difference between the current weight and the previous weight is greater than the threshold (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)); 
wherein the processor is configured to increment the third consumption event counter when the current weight is greater than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts and SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14)); and 
wherein the processor is further configured to periodically transmit data (Borke: Abstract, [0009]-[0010], and FIG. 1: The system includes a synchronization station that includes a memory; a mechanism to detect a mobile entity ID tag; and logic for receiving data from the mobile entity ID tag, for storing the received data in the memory, and for periodically transmitting contents of the memory to a central computer) located in the plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 62 – column 8 lines 6, FIG. 1-2 the computer 70, and Table 1: The real time clock (not shown) provides the recorder 40 with the information regarding the date and the time of the event, whether it is the weight-changing event or the input event. Each event has a separate event record. Each event record may be uploaded from the recorder 40 through an interface 46 to a computer 70, in order to create a data file. The interface 46 connects the monitor 10 of the present invention to the computer 70. The standard RS-232C serial link has proven to perform satisfactory as the interface 46) to an auto replenishment system to determine when a user needs delivery of more of the household consumable (Lavi: Abstract, [0061], and FIG. 1: The software can also enable operators to handle Inventory Control for the napkins and napkin bands by measuring the average number of rollups per day and keeping an accurate record of the inventory of the napkins and bands as they are being used in the unit. As inventory of any consumable in the process (i.e. utensils, napkins, bands, printer ink, etc.) begins to be reduced to near a threshold value, the software can automatically notify an operator to re-order supplies and they can either re-order the same and usual amount or to choose a different option and the software through the secure system, can send their orders to a vendor automatically for processing). 

As to claim 25, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 21 further comprising the smart device of claim 21, wherein the processor is configured to increment the third consumption event counter indicative of the household consumable having been replenished since the last comparison by the processor when the current weight is greater than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts and SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14) and when the difference between the current weight and the previous weight is greater than a second threshold weight (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 26, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya discloses all the smart device that supports a household consumable limitations as claimed that mirrors the smart device that supports a household consumable limitations in claim 1; thus, claim 21 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 7, and the details are as followings:
a smart device that supports a household consumable, the smart device comprising: 
at least one load sensor (Toussant: Abstract, column 4 lines 26-48, and FIG. 1 the weight sensor 30: The examples of the weight sensor 30 include, but are not limited to, piezoelectric and piezoresistive (semiconductor) sensors, strain gauge sensors, capacitance sensors, inductive sensors, reluctance sensors, magnetostrictive sensors, and other weight-measuring devices well known in the art. The preferred weight sensor 30 of the present invention is an electronic load cell. The load cell is generally a device that converts a force applied to it into a proportional electrical signal. This electrical signal can be measured by a recorder, and based on the measurement of the electrical signal the amount of the force applied to the load cell can be determined and recorded) configured to measure a current load of the household consumable being supported by the smart device (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below); 
a processor (Toussant: FIG. 1-2 the microprocessor 42) configured to: 
compare the current load to a previously measured load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts and Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the removal of a wipe. Depending on the sensors 206, 208 actually used in the wipes tub 102, the controller 202 is configured to receive the signals from the sensors 206, 208 and evaluate the signals to determine the appropriateness of the use of the wipes tub 102, an example of which is discussed more fully below);
increment a first consumption event counter of a plurality of consumption event counters upon the current load being less than the previous load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts), wherein the first consumption event is indicative of the household consumable having been used since the last comparison by the processor (Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the removal of a wipe. Depending on the sensors 206, 208 actually used in the wipes tub 102, the controller 202 is configured to receive the signals from the sensors 206, 208 and evaluate the signals to determine the appropriateness of the use of the wipes tub 102, an example of which is discussed more fully below); 
increment a second consumption event counter of the plurality of consumption event counters upon the current load being greater than the previous load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts) and upon a difference between the current load and the previously measured load being greater than a threshold load (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)), wherein the second consumption event counter is indicative of the household consumable having been replenished since the last comparison by the processor (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14); 
update the previously measured load to the current load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts); and 
periodically transmit data located in the plurality of consumption event counters to an auto replenishment system (Borke: Abstract, [0009]-[0010], and FIG. 1: The system includes a synchronization station that includes a memory; a mechanism to detect a mobile entity ID tag; and logic for receiving data from the mobile entity ID tag, for storing the received data in the memory, and for periodically transmitting contents of the memory to a central computer) to determine when a user needs delivery of more of the household consumable (Lavi: Abstract, [0061], and FIG. 1: The software can also enable operators to handle Inventory Control for the napkins and napkin bands by measuring the average number of rollups per day and keeping an accurate record of the inventory of the napkins and bands as they are being used in the unit. As inventory of any consumable in the process (i.e. utensils, napkins, bands, printer ink, etc.) begins to be reduced to near a threshold value, the software can automatically notify an operator to re-order supplies and they can either re-order the same and usual amount or to choose a different option and the software through the secure system, can send their orders to a vendor automatically for processing).

As to claim 30, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 25 further comprising the smart device of claim 25, wherein the processor is configured to increment a fourth consumption event counter indicative of the household consumable having been inserted since the last comparison by the processor (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts and SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14)).

As to claim 31, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 30 further comprising the smart device of claim 30, wherein the processor is configured to increment the fourth consumption event counter when the current weight is greater than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts) and when the difference between the current weight and the previous weight is less than the second threshold (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 32, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 26 further comprising the smart device of claim 26, wherein the processor is configured to increment the first consumption event counter of the plurality of consumption event counters upon the current load being less than the previous load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts and Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the removal of a wipe. Depending on the sensors 206, 208 actually used in the wipes tub 102, the controller 202 is configured to receive the signals from the sensors 206, 208 and evaluate the signals to determine the appropriateness of the use of the wipes tub 102, an example of which is discussed more fully below) and upon the difference between the current load and the previous load being less than a second threshold load (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 33, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 32 further comprising the smart device of claim 32, wherein the processor is configured to increment a third consumption event counter of the plurality of consumption event counters upon the current load being less than the previous load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts and SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14) and upon the difference between the current load and the previous load being greater than the second threshold load (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 34, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 33 further comprising the smart device of claim 33, wherein the third consumption event counter is indicative of the household consumable having been removed since the last comparison by the processor (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14).

As to claim 35, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 33 further comprising the smart device of claim 33, wherein the processor is configured to increment a fourth consumption event counter (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14) ) of the plurality of consumption event counters upon the current load being greater than the previous load and upon the difference between the current weight and the previous weight being less than the threshold load (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605) and SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14)).

As to claim 36, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 35 further comprising the smart device of claim 35, wherein the fourth consumption event counter is indicative of the household consumable having been inserted since the last comparison by the processor (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toussant et al. (Toussant – US 5,918,197) in view of Borke et al. (Borke – US 2012/0112906 A1), Lavi (Lavi – US 2008/0302066 A1), Kennish et al. (Kennish – US 2011/0018718 A1), SivasankaranNair et al. (SivasankaranNair – US 2017/0053326 A1), Tomoya et al. (Tomoya – JP 2019-116349 A) and further in view of Kulkarni et al. (Kulkarni – US 2014/0001730 A1).

As to claim 5, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 1 except for the claimed limitations of the smart device of claim 1, wherein the processor is configured to idle for a set amount of time between load measurements.
However, it has been known in the art of electronic device operations design to implement the processor is configured to idle for a set amount of time between load measurements, as suggested by Kulkarni, which discloses the processor is configured to idle for a set amount of time between load measurements (Kulkarni: [0057]-[0058], and FIG. 11: As shown, the average current consumption equals I_module+4.times.I_sensor.times.T_on/T_tot. I_module is the current consumption of the control module, which also uses `periodic wake-up` techniques or other similar methods, such as the use of interrupts, to keep the average current down. I_sensor is the current drawn by one sensor assembly 100. T_on is the time the power to the sensor module is ON. T_tot is the total sampling time).
Therefore, in view of teachings by Toussant, Borke, Lavi, Kennish, SivasankaranNair, Tomoya, and Kulkarni, it would have been obvious to one of the ordinary skill in the art before eth effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya to include the processor is configured to idle for a set amount of time between load measurements, as suggested by Kulkarni. The motivation for this is to implement a known alternative method for conserving power usage of an electronic device.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Toussant et al. (Toussant – US 5,918,197) in view of Borke et al. (Borke – US 2012/0112906 A1), Lavi (Lavi – US 2008/0302066 A1), Kennish et al. (Kennish – US 2011/0018718 A1), SivasankaranNair et al. (SivasankaranNair – US 2017/0053326 A1), Tomoya et al. (Tomoya – JP 2019-116349 A) and further in view of Richmond (Richmond – US 2012/0067904 A1).

As to claim 29, Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya disclose the limitations of claim 1 further comprising the smart device of claim 1, wherein when the current load is greater than the previously measured load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts) and the difference between the current load and the previously measured load is greater than a threshold load (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)) and the processor increments the refill event counter (SivasankaranNair: Abstract, [0026], and FIG. 2 the counting device 52: The item counting device comprises a weigh sensor and a counter, wherein the counter increments by 1 in response to the weigh sensor detecting an increase in weight as an item is placed within the shopping cart 14. The counter of the item counting device 52 decrements by 1 in response to the weigh sensor detecting a decrease in weight as an item is removed from the shopping cart 14. Because the counter only increases or decreases in response to the change in weight up and down as determined by the weigh sensor, it is an accurate count of the number of items within the cart 14), then the processor is further configured to update the previous load to the current load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 62 – column 8 lines 6, FIG. 1-2 the computer 70, and Table 1: The real time clock (not shown) provides the recorder 40 with the information regarding the date and the time of the event, whether it is the weight-changing event or the input event. Each event has a separate event record. Each event record may be uploaded from the recorder 40 through an interface 46 to a computer 70, in order to create a data file. The interface 46 connects the monitor 10 of the present invention to the computer 70. The standard RS-232C serial link has proven to perform satisfactory as the interface 46) except for the claimed limitations of the processor is further configured to reset the usage event counter to 0.
However, it has been known in the art of tracking material usage to implement the processor is further configured to reset the usage event counter to 0, as suggested by Richmond, which discloses the processor is further configured to reset the usage event counter to 0 (Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container).
Therefore, in view of teachings by Toussant, Borke, Lavi, Kennish, SivasankaranNair, Tomoya, and Richmond, it would have been obvious to one of the ordinary skill in the art before eth effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant, Borke, Lavi, Kennish, SivasankaranNair, and Tomoya to include the processor is further configured to reset the usage event counter to 0, as suggested by Richmond. The motivation for this is to implement a known alternative method for tracking material usage of a user.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Snow, US 2018/0132675 A1, discloses towel replacement notification.
Ghosh et al., US 2017/0083991 A1, discloses real-time wait estimation and prediction via imbedded sensors.
Todome, US 2004/0114127 A1, discloses image forming apparatus and paper feed control method for image forming apparatus.
Cantu et al., US 6,466,879 B1, discloses systems and methods for monitoring introduction of a processing fluid during a fluid processing procedure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684